DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
 
Response to Amendment
The Amendment filed April 14, 2021 has been entered. Claims 1, 3-6, 8-10, 12, 14-15 and 18-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 10, 12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilersen et al. (US 2008/0255440 A1) (hereinafter – Eilersen).

Regarding claim 1, Eilersen discloses A medical device for detecting at least one analyte in a body fluid, the medical device comprising (Abstract and entire document):
at least one analyte sensor having an insertable portion adapted for at least partially being inserted into a body tissue of a user (Para. [0049], “sensor”),
at least one insertion cannula (FIG. 5 and para. [0049], “The needle or the insertion means 57”),
wherein the analyte sensor at least partially is placed inside the insertion cannula (FIG. 5 and para. [0049], “The needle or the insertion means 57 for the sensor is secured to a top part 55 having a slit 58 for receiving the electric coupling area 53.”);
at least one housing, wherein the housing comprises at least one sensor compartment (FIG. 5 and para. [0049], “52, 54, 55, 58, 59”),
wherein the sensor compartment forms a sealed compartment receiving at least the insertable portion of the analyte sensor (FIG. 5 and para. [0049]-[0050], “The collar 52 is also provided , 
wherein the sealed compartment comprises at least one detachable upper cap, at least one detachable lower cap, and an intermediate component disposed in between and sealed with each of the at least one detachable upper cap and the at least one detachable lower cap, the at least one detachable upper cap and the at least one detachable lower cap each forming at least a portion of the sealed compartment, whereby removal of either the lower cap or the upper cap opens the sealed compartment (FIG. 5 and para. [0049]-[0050], “The collar 52 is also provided with a slit 59 which is just as long as and flush with the slit 58, said slits adjoins the electric coupling area 53 in such a manner that it does not allow passage of micro-organisms, and thereby results in a double-sealing against micro-organisms.” Wherein collar 52 is interpreted as the intermediate component, 55 is the upper cap, and 54 is the lower cap.),
wherein the detachable lower cap is configured for detachment before insertion, thereby opening the insertable portion for insertion (FIG. 5 and para. [0050], “The embodiment shown in FIG. 5 is particularly user-friendly since, preferably, the first step is to couple the multiple-use electronics to the electric coupling area 53 following which the sterile packaging is to be ruptured as parts 54 and 55 are pulled away from each other.”),
wherein the insertion cannula is attached to the detachable upper cap (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top ,
wherein the detachable upper cap is configured for detachment after insertion, thereby removing the insertion cannula (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “);
and at least one electronics unit (FIG. 5 and para. [0050], “multiple-use electronics to the electric coupling area 53”),
wherein the analyte sensor is operably connected to the electronics unit (FIG. 5 and para. [0050], “multiple-use electronics to the electric coupling area 53”),
wherein the electronics unit comprises at least one interconnect device with at least one electronic component attached thereto (FIG. 5-6 and para. [0050]).
Regarding claim 3, Eilersen discloses The medical device according to claim 1, wherein the interconnect device comprises an upper side and a lower side (FIG. 5-6 and para. [0050]),
wherein the lower side comprises at least one adhesive element for attachment of the interconnect device to a skin of the user (Para. [0030], “Said tube may in itself constitute a part of the sensor to be adhered to the skin of a user.”).
Regarding claim 4, Eilersen discloses The medical device according to claim 1, wherein the interconnect device comprises a first portion having the electronic component attached thereto (FIG. 5-6 and para. [0050]),
and a second portion having an electrical energy reservoir attached thereto (FIG. 5-6 and para. [0050]).
Regarding claim 6, Eilersen discloses The medical device according to claim 1, wherein the interconnect device has an opening (FIG. 5-6 and para. [0050]),
wherein the housing fully or partially penetrates the interconnect device through the opening (FIG. 5-6 and para. [0050]).
Regarding claim 8, Eilersen discloses The medical device according to claim 1, wherein the intermediate component comprises at least one sealed opening, wherein the analyte sensor passes through the sealed opening (FIG. 5-6 and para. [0050]).
Regarding claim 10, Eilersen discloses The medical device according to claim 1, wherein the interconnect device is connected to the intermediate component (FIG. 5 and para. [0049]-[0050], “The collar 52 is also provided with a slit 59 which is just as long as and flush with the slit 58, said slits adjoins the electric coupling area 53 in such a manner that it does not allow passage of micro-organisms, and thereby results in a double-sealing against micro-organisms.” Wherein collar 52 is interpreted as the intermediate component, 55 is the upper cap, and 54 is the lower cap.).
Regarding claim 12, Eilersen discloses A method for assembling a medical device according to claim 1, wherein the method comprises (See claim 1):
a) providing at least one part of the housing, the at least one part of the housing comprising the sensor compartment with the detachable upper cap, the detachable lower cap and the intermediate component (FIG. 5 and para. [0049]-[0050], “The collar 52 is also provided with a slit 59 which is just as long as and flush with the slit 58, said slits adjoins the electric coupling area 53 in such a manner that it does not allow passage of micro-organisms, and thereby results in a double-sealing against micro-organisms.” Wherein collar 52 is interpreted as the intermediate component, 55 is the upper cap, and 54 is the lower cap.);
b) placing the analyte sensor at least partially into the sensor compartment, wherein the analyte sensor and the at least one part of the housing provided in step a) form an intermediate product (FIG. 5-6 and para. [0050]);
c) sterilizing the intermediate product (Para. [0036], “The sensor 1 is sterile when supplied and is therefore shielded from the surroundings by means of a housing or a bag of a material which is sealed hermetically at least against micro-organisms.”); and 
d) connecting the electronics unit to the intermediate product (FIG. 5-6 and para. [0050]).
Regarding claim 14, Eilersen discloses The method according to the preceding claim 12, the method further comprising at least one step of sterilizing the electronics unit, wherein the step of sterilizing the electronics unit comprises a gas sterilization (Para. [0046], “According to the invention the electric coupling area projects outside the part 25 as shown by 23, and FIG. 3 also shows a housing 28 accommodating electronic circuits to be connected to the electric coupling areas 23. Some time during the production process, the sterile sensor 20 has to be interconnected with the electronics in the housing 28 to form a permanent disposable sensor with electronics that can subsequently be sterilised--eg by means of ethylene oxide--due to the housing 24, 25 protecting the sensor against the destructive impact of the gas.”).
Regarding claim 15, Eilersen discloses A method of using the medical device according to claim 1 referring to a medical device (See claim 1), the method comprising:
a. providing the medical device (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “);
b. removing the detachable lower cap (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “);
c. inserting the analyte sensor into the body tissue (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “); and
d. removing the detachable upper cap, thereby removing the insertion cannula from the medical device (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “).
Regarding claim 18, Eilersen discloses The medical device of claim 1 in which the upper cap and the lower cap are detachably attached to one another (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 .
Regarding claim 19, Eilersen discloses The medical device of claim 1 in which the upper cap and the lower cap are detachably connected to the intermediate component (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “).
Regarding claim 20, Eilersen discloses The medical device of claim 19 in which the upper cap and the lower cap are detachably connected to the intermediate component on opposing sides of the intermediate component (FIG. 5 and para. [0050], “Then the top part 55 can be used to hold on to when the needle is inserted into the body, and if one subsequently holds on to the electric coupling area 53 or the electronic equipment associated there with, the top part 55 can be withdrawn to the effect that the insertion part 57 is withdrawn from the body while simultaneously the electric coupling area leaves the top part 55 via the slit 58. Finally the top part 55 and the lower part 54 can be coupled to each other, thus protecting the used needle prior to it being discarded. “).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eilersen et al. (US 2008/0255440 A1) (hereinafter – Eilersen) in view of Little et al. (US 2013/0313130 A1) (hereinafter – Little).

Regarding claim 5, Eilersen discloses The medical device according to claim 4, Eilersen fails to disclose wherein the first portion and the second portion are foldable.
However, in the same field of endeavor, Little teaches wherein the first portion and the second portion are foldable (Para. [0007], “An illustrative embodiment of the invention is an analyte sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Eilersen to include a foldable first and second portion as taught by Little in order to optimize sensing arrangements (Abstract, “Embodiments of the invention provide analyte sensors having foldable substrates adapted to produce optimized configurations of electrode elements as well as methods for making and using such sensors.”).
Regarding claim 9, Eilersen discloses The medical device according to claim 1, Eilersen fails to disclose wherein the intermediate component is fully or partially made of a deformable material.
However, in the same field of endeavor, Little teaches wherein the intermediate component is fully or partially made of a deformable material (Para. [0007], “An illustrative embodiment of the invention is an analyte sensor apparatus comprising a base substrate comprising planar sheet of a flexible material adapted to transition from a first configuration to a second configuration when the base substrate is folded to form a fixed bend.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Eilersen to include a deformable material as taught by Little in order to optimize sensing arrangements (Abstract, “Embodiments of the invention provide analyte sensors having foldable substrates adapted to produce optimized configurations of electrode elements as well as methods for making and using such sensors.”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eilersen et al. (US 2008/0255440 A1) (hereinafter – Eilersen).

Regarding claim 21, Eilersen discloses The medical device of claim 1 Eilersen does not explicitly disclose in which the intermediate component comprises a sealing ring sealing a connection between the upper cap and the lower cap.
However, Eilersen discloses an o-ring to seal the outer tube to the piston, which provides a seal between the interconnect device/electronics unit and the housing (Para. [0052], “By this embodiment the shielding consists of a tube 60 being at the bottom closed by means of a tear-off label 61 and at the top being able to receive a piston 62 provided with O-rings, whereby it ensures sealing in a micro-organism-impermeable manner to the interior side of the tube 60, while simultaneously the piston 62 is displaceable within the tube 60.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the medical device as taught by Eilersen to include an o-ring between the upper cap and lower cap in order to ensure sealing and keep out micro-organisms (Para. [0052], “By this embodiment the shielding consists of a tube 60 being at the bottom closed by means of a tear-off label 61 and at the top being able to receive a piston 62 provided with O-rings, whereby it ensures sealing in a micro-organism-impermeable manner to the interior side of the tube 60, while simultaneously the piston 62 is displaceable within the tube 60.”).


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-10, 12, 14-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Arguments directed towards Eilersen, a new rejection has been made based on claim amendments. Specifically regarding the rejection of claim 21, Eilersen teaches the use of o-rings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791